EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Woodral on February 24, 2022.
The application has been amended as follows: 
in claim 4, on line 2, delete “pellet fueled cooking chamber” and replace with --pellet-fueled firepot--; 
cancel claim 5;
in claim 6, change the dependency of the claim from cancelled claim 5 to dependent claim 4;
in claim 7, on line 3, before “firepot”, insert --pellet-fueled--;
in claim 7, on line 3, delete “that is configured to burn solid fuel”;
in claim 11, on line 4, before “firepot”, insert --pellet-fueled--; and
in claim 11, on lines 4–5, delete “and configured to combust pelletized fuel”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not appear to disclose or suggest a cooking system having a cooking chamber containing a pellet-fueled firepot and a separate fire chamber outside the cooking chamber (fire chamber being defined by the Specification as being configured to burn solid fuel for the production of smoke to be used for smoking foods inside the cooking chamber; see ¶ 0024), the cooking chamber and fire chamber being connected by an adjustable port which is positioned below the cooking grate, in combination with the remaining claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
February 24, 2022